Citation Nr: 1620447	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation for a mood disorder with depressive features in excess of 30 percent, prior to May 23, 2013, and in excess of 50 percent from that date.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 28, 1978, to January 23, 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The rating decision granted service connection for a mood disorder with depressive features and assigned a 30 percent disability evaluation.  

The Board remanded this claim in April 2013 for additional development.  An October 2013 rating decision assigned a 50 percent evaluation, effective May 23, 2013.  An October 2013 supplemental statement of the case (SSOC) denied an initial evaluation in excess of 30 percent, prior to May 23, 2013, and in excess of 50 percent from that date.

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board observes that a July 2014 rating decision denied entitlement to a TDIU.  The Veteran did not appeal that decision.  A November 2014 VA Disability Benefits Questionnaire (DBQ), completed by a VA medical doctor at the apparent request of the Veteran, lists the symptoms of the Veteran's recurrent major depression and relates that as a result of them the Veteran had not been able to hold a steady job.  Thus, as noted above in the Introduction, the claim for a TDIU is properly before the Board.  See Rice, supra. 

It appears that the Veteran is already aware of the information necessary to substantiate a TDIU claim.  He himself previously submitted a claim for a TDIU in June 2014, and was sent the July 2014 rating decision that denied that claim.    

The record before the Board includes an April 2008 Social Security Administration (SSA) decision that the Veteran had been disabled since July 2006, the date his application for supplemental security income was filed.  The decision noted that the Veteran had severe impairments consisting of posttraumatic stress disorder (PTSD), cocaine dependence (in remission) and major depression.  Subsequently dated evidence in the record shows that the Veteran continued to be entitled to these SSA benefits.  For example, the report of a May 2013 VA examination relates that the Veteran was unemployed and received "SS."

The record before the Board does not include the underlying medical records relied on by SSA.  Those records appear relevant to the Veteran's increased initial evaluation and TDIU claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain a copy of all SSA determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

2.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.  

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

